Citation Nr: 1703240	
Decision Date: 02/03/17    Archive Date: 02/15/17

DOCKET NO.  10-27 580A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a deviated septum.

2.  Entitlement to an initial disability rating greater than 10 percent for sinusitis.  

3.  Entitlement to an effective date earlier than June 11, 2010, for the award of service connection for sinusitis.  

4.  Entitlement to service connection for facial pain, secondary to service-connected sinusitis. 

5.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected sinusitis.

6.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected sinusitis.

7.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to August 1981, with subsequent Army Reserves service, including a period of active duty for training from April to August 1985.  

These matters come before the Board of Veterans' Appeals (Board) from RO decisions of November 2008 and January 2012.  The Veteran provided sworn testimony in support of his appeal during a March 2012 hearing before the undersigned Veterans Law Judge.  The Board remanded the first three issues on the title page of this decision for further evidentiary and procedural development in March 2013.  Such development having been fully accomplished, they are again before the Board for further review.  The issues involving sinusitis were remanded to allow the RO to issue a Statement of the Case.  The Veteran has subsequently perfected an appeal to the Board regarding these issues.

The Veteran then provided testimony during a second hearing on appeal in October 2015.  

Subsequent to the issuance of the most recent Supplemental Statement of the Case, the Veteran's representative has submitted additional relevant medical evidence, along with a waiver of initial RO review.

The issues of entitlement to service connection for facial pain, secondary to service-connected sinusitis; entitlement to service connection for sleep apnea, to include as secondary to service-connected sinusitis; entitlement to service connection for an acquired psychiatric disorder; and entitlement to service connection for tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran does not have a deviated septum and has not had a deviated septum at any point during the appeal period.

2.  The Veteran does not have three or more incapacitating episodes per year of sinusitis requiring prolonged antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis.  

3.  The Veteran first raised an informal claim for entitlement to service connection for sinusitis in a June 11, 2010, telephone call to the RO.


CONCLUSIONS OF LAW

1.  Absent a current disability at any point during the appeal period, service connection for a deviated septum cannot be granted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016). 

2.  A disability rating greater than 10 percent for sinusitis is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.97, Diagnostic Code 6513 (2016).

3.  The criteria for the assignment of an effective date prior to June 11, 2010, for the grant of service connection for sinusitis have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. § 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  The duty to notify was satisfied in letters of July 2010 and March 2011 to the Veteran that informed him of his own and VA's duties for obtaining evidence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

During the March 2012 and October 2015 hearings on appeal, the Veteran was given the opportunity under oath to express his contentions.  Additional sources of evidence which might support his appeal were explored and discussed.  See Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010). 

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Service treatment records and all available post-service medical records identified by the Veteran have been obtained for review.  The Veteran has been provided with VA examinations pertinent to the issues decided here.  These medical examinations are adequate because, along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on these claims.  38 C.F.R. § 3.159(c)(4); Brockway v. McDonald, 15-377 (2016); Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran has reported on several occasions that he receives Social Security Disability benefits on account of his sinus issues.  In 2015, medical records were obtained from the Social Security Administration (SSA), although no administrative decision reflecting the award or denial of disability benefits was included with these records.  Review of the medical records, however, shows that they are all dated prior to the time period at issue here, i.e., well prior to 2009.  Thus, although these records are not specifically referenced herein, as they provide historical context only, the Board finds that no further duty to assist is necessary with regard to Social Security records.

The Board finds that all necessary development as to the issues decided herein has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  As such, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim and no further assistance to develop evidence is required.

Standard of review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board must consider all the evidence of record and discuss in its decision all "potentially applicable" provisions of law and regulation.  See 38 U.S.C. § 7104(a); Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  The Board is also required to provide a statement of reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for its decision, as well as to facilitate further appellate review.  See 38 U.S.C. § 7104(d)(1); Allday v. Brown, 7 Vet. App. 517, 527 (1995); Gilbert, 56 (1990).  To comply with this requirement, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the claimant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

Service connection 

A threshold requirement for the grant of service connection for any disability is that the disability claimed must be shown present.  38 U.S.C.A. §§ 1110, 1131.  The Court has interpreted the requirement of current disability thus:

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C. § 1110.  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In addition to disease or injury in service, service connection requires competent medical evidence of a current related disability.  Degmetich v. Brown, 104 F.23d 1328 (1997).

The Veteran contends that he suffered a broken nose during active duty; although he did not complain or seek treatment for it at the time.  Review of the evidence of record shows that the Veteran underwent a septoplasty operation in November 1984, for purposes of removing a large septal spur impacting the right inferior turbinate.  

Pursuant to the Board's March 2013 remand, the Veteran underwent a VA examination for purposes of identifying all current disability involving his nose and specifically his nasal septum, and for a nexus opinion as to whether any current disability was related to a broken nose during active service.  The requested examination took place in September 2013.  At that time, the Veteran's septum was observed to be midline without deviation.  The examiner rendered the opinion that the Veteran does not have a deviated septum or any nasal airway obstruction, and that it would be speculative to explain the findings of nasal airway obstruction during the April 2011 VA examination, which was conducted by another examiner. 

It appears, in fact, that the Veteran has not had a deviated septum at any point during this appeal period, or at any point since the 1984 surgery.  Although he has had multiple complaints involving sinusitis, rhinitis, and other facial pain, there is no evidence showing the presence of a deviated septum at any point since he filed the claim for service connection.  In the absence of proof of a present disability there can be no valid claim.  Brammer.  The benefit sought must therefore be denied.

Increased rating

The Veteran contends his sinusitis causes pain, stress and frustration in his daily life.  In a March 2015 statement, he wrote that he is in pain from when he gets up, until he goes to sleep, and that he often cannot sleep.  He asserts the right maxillary sinus is the worst, so that he must sleep on his left side with his mouth open.  He expresses great frustration with the VA for not understanding the extent of his pain.  He states he has walked out of doctors' offices because, "I cannot get the doctors to fully comprehend what I go through every day."  

In evaluating claims for increased ratings, we must evaluate the Veteran's condition with a critical eye toward the lack of usefulness of the body or system in question.   38 C.F.R. § 4.10.  Disability ratings are determined by application of a ratings schedule which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability. 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Separate disability ratings, known as staged ratings, may be assigned where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  Hart v. Mansfield, 21 Vet. App. 505, 511 (2007).  Because this is an appeal of the initial disability rating assigned, we must carefully review the evidence showing the level of impairment related to sinusitis throughout the appeal period.  

Chronic sinusitis (rated in this case under Code 6513, for maxillary sinusitis) is rated under the General Rating Formula for Sinusitis (General Formula), which provides for a 0 percent rating where the disability is detected by X-ray only.  A 10 percent rating is warranted where there are one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating is warranted for three or more incapacitating episodes per year of sinusitis requiring prolonged antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis.  A 50 percent (maximum) rating is warranted following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  A note following the General Formula defines an "incapacitating episode" as one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97.

A February 2011 computed tomography scan was interpreted as showing old postsurgical changes in the sinuses, but no evidence of active sinusitis.

The report of a May 2011 VA examination shows that clinical examination revealed swollen turbinates and allergic rhinitis but no sinusitis.  A sinus X-ray was deemed to be within normal limits.  The examiner rendered diagnoses of quiescent sinusitis and allergic rhinitis, with no finding of bacterial rhinitis.

An August 2011 magnetic resonance imaging scan was interpreted as showing no evidence of active sinusitis.

A March 2013 nursing note reflects that the Veteran was recommended for a comprehensive VA pain management program which would utilize a biopsychosocial approach to address his chronic facial pain, but he declined due to the expense and difficulty of the commute to and from the program.

A July 2013 computed tomography scan of the Veteran's sinus region was interpreted as showing the architectural residuals of multiple surgeries.  However, the frontal sinuses were clear and the frontal sinus outflow tracts were patent.  There was no mucosal thickening or fluid leve in the ethmoid area.  The sphenoid sinuses were clear, and the sphenoid sinus ostia were patent.  There was bony sclerosis and thickening of the maxillary sinus walls, consistent with prior chronic sinus inflammatory disease.  The maxillary sinuses were clear, however, without mucosal thickening.  Orbits were normal and mastoid air cells and middle ear cavities were well aerated.  The radiologist concluded that there was no active sinus inflammatory disease.   

The report of a December 2013 medical opinion which was requested by VA to provide information about the Veteran's secondary claims contains a thorough summary of the Veteran's complaints and treatment over many years.  Pertinent to this analysis is the conclusion that the Veteran has not had "any primary sinus problem after 1984."  This conclusion was based upon records review and particularly upon the absence of imaging or endoscopic findings of a chronic sinus condition after 1984.  The author of the opinion noted that the Veteran had some rhinitis after 1984, and that he was also experiencing some kind of constant right facial pain of undetermined origin, which was exacerbated by upper respiratory infections and possibly exacerbated by allergic rhinitis with secondary sinus involvement.  

The report of a December 2014 primary care visit reflects the Veteran demanded antibiotics for a painful sinus infection.  The primary care physician felt that the Veteran's facial pain was more likely related to intolerance of upper respiratory infections due to neuropathy, and that it appeared the Veteran actually had a basic cold rather than sinusitis.

The report of an August 2015 VA examination shows that the Veteran did not have sinusitis at that time, and that his sinus condition was "quiescent."  

In October 2015, the Veteran's treating VA physician submitted a statement to the effect that the Veteran's "sinusitis and facial pain (of uncertain etiology but potentially related to sinusitis) severely affect his quality of life."  The physician noted that the Veteran has been referred to multiple specialists for his sinusitis and facial pain, including otolaryngology, neurology, and comprehensive pain services, and that he is on multiple medications for these issues.  The physician concluded the letter by noting that, "The patient reports thirty days out of the year he is disabled by his symptoms.  Based on the frequency in which we speak and triage, I believe this to be accurate."

Also in October 2015, the Veteran testified during the hearing on appeal that he had to be on antibiotics at least two or three times a year for sinusitis with crusting and drainage of purulent material.  He testified that he did not want to shower with his sinuses, and it got to the point where he did not want to engage in personal hygiene.  He stated he would not be able to breathe without his amitriptyline prescription.  He also clarified during the hearing that he was employed and was not seeking VA unemployability benefits.

The Veteran's VA medical records throughout the relevant time frame reflect repeated complaints that his VA caregivers are not doing enough to help him manage his sinus pain, and his frustration that he continues to experience sinus pain after multiple surgeries.  Both private and VA medical records show the assessment of multiple physicians that the Veteran's pain is not of sinus origin.  Although multiple attempts to more precisely identify the cause of the Veteran's pain have been made, without much success, the general conclusion seems to be that because the pain is partially relieved by amitriptyline, it must have a nerve origin, rather than a respiratory system origin.  This condition, as a separate claim, is addressed in the Remand below.  But it is important to emphasize in rating the sinusitis condition that this pain is not sinus pain.

In applying the criteria in the General Rating Formula for Sinusitis, the Board finds that a disability rating greater than 10 percent is not warranted.  Most important to this conclusion is that the evidence shows the Veteran has not had a primary sinus problem during this appeal period.  None of the diagnostic tests show active sinusitis during the time period at issue.  That the Veteran has some rhinitis and facial pain of non-sinus origin is amply demonstrated in the evidence of record; however, he simply has not had episodes of sinusitis, neither incapacitating nor non-incapicitating.  In making this finding, we fully accept the statement of the Veteran's physician, to the effect that he is disabled by his symptoms for thirty days a year.  However, a reasonable reading of his medical records leads to the conclusion that his disabling symptoms are not caused by the service-connected sinusitis.  

Although the Veteran testified that he requires antibiotic treatment frequently and that he feels he is frequently incapacitated by his sinusitis, the medical records do not bear out these statements.  Rather, his medical records, both private and VA, contain several reports of the Veteran requesting antibiotics, but not always receiving them, because medical evaluators deemed he did not have any bacterial infection which could be treated with antibiotics.  The private medical records show in 2011 antibiotics were not prescribed despite his complaints because there was "little evidence of bacterial infection," and then antibiotics were prescribed in fall of 2014, but not for a "prolonged" time period.  These private medical records note in the history prescription list that prior antibiotics were given in 2009.  Another example is a VA primary care note dated in December 2014 which shows the Veteran demanding antibiotics or he would kill himself.

The Veteran's facial pain would appear to be his biggest complaint and also his largest irritant.  His assertion that the pain is caused by sinusitis simply is not supported by the medical evidence of record, however, which overwhelmingly tends to show that he does not have sinusitis anymore.  The Veteran's facial pain as a separate entity is addressed further in the remand below.  

The preponderance of the evidence is against the claim, and the appeal for a disability rating greater than 10 percent must be denied.

The Board has also considered referral for extraschedular consideration under 38 C.F.R. § 3.321(b).  As discussed above, the Board finds that the symptomatology and impairments caused by the Veteran's service-connected disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The greater weight of the evidence establishes that the Veteran's disability picture is adequately contemplated by the applicable schedular rating criteria, which have been discussed exhaustively above.  

Although the relevant diagnostic codes allow for higher ratings, the Board fully explained why the higher ratings were not warranted.  As required, the Board has considered the functional impairments and pain associated with the Veteran's disabilities when assigning the schedular ratings.  The Board finds that the rating schedule is adequate for rating the Veteran's disabilities and, therefore, that referral for extraschedular consideration is not warranted under the circumstances of this case.  Also, the Veteran's service-connected disabilities have at no point reflected factors that constitute an unusual or exceptional disability picture given the level of disability contemplated in his assigned ratings.  Additionally, the Veteran has not raised the issue.  Yancy v. McDonald, 27 Vet. App. 484, 494 (2016), citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed.Appx. 1004 (Fed. Cir. 2007). 

Earlier effective date

As a threshold matter, a claim must be filed in order for any type of benefit to accrue or be paid.  38 U.S.C.A. § 5101(a); Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  An intent to apply for benefits is an essential element of any claim, whether formal or informal.  Criswell v. Nicholson, 20 Vet. App. 501 (2006).  A claim or an application is "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p); Lalonde v. West, 12 Vet. App. 378 (1999).  An informal claim is any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the VA.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a).

In general, the effective date of an award based on an original claim for benefits is based on the filing of a claim for such benefits.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.151.  See Wells v. Derwinski, 3 Vet. App. 307 (1992).  Benefits are generally awarded based on the date of receipt of the claim.  38 C.F.R. § 3.1(r), 3.400.  Specifically with respect to service connection granted on a direct basis, such as the Veteran's sinusitis which was established as directly related to military service, governing regulation provides that the effective date will be the day following separation from active service or the date entitlement arose, if the claim was received within one year after separation from active duty; otherwise the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).  All effective date determinations must be based upon the facts found, unless otherwise specifically provided.  38 U.S.C.A. §§ 5101, 5110; 38 C.F.R. § 3.400.

The Veteran began receiving VA educational benefits after his first period of active service.  Therefore, his file contains multiple documents beginning in 1981, which also includes the time frame when he was dealing with active sinusitis and all the surgical procedures he underwent.  His first contemporaneous mention of sinuses in correspondence to the VA appeared in a September 1989 statement which he wrote in support of his request to change his educational goal, from a nursing-focused program to a business program.  In this statement, he outlines a history of sinus ailments and surgeries, which he paid for himself.  He made no assertion that his sinus problems were related to service, or that the VA should be responsible in any way.  Rather, he appeared to be explaining why he wished to change his educational program.  The file includes multiple complaints made by the Veteran about his frustration with not being able to change his educational program under VA regulations, to include letters he wrote to the Attorney General and a local newspaper.

Eventually, the educational program change the Veteran had requested was approved by the VA.  The Veteran's next correspondence with VA occurred in June 2008, when he submitted a claim for compensation based upon an acquired deviated septum and a right foot disability.  He did not at this time claim or mention sinus trouble.  

On June 11, 2010, the Veteran telephoned the RO stating that he would like to file a claim for a sinus condition.  It is the report of this telephone call that has been used as the date of the claim for service connection for sinusitis, and thus, the effective date for the grant of service connection.  The Veteran contends that an earlier effective date is warranted.  In his March 2012 notice of disagreement with both the rating and the effective date assigned to his sinusitis, he asserts that he began his disability claim in 2007 and was denied twice.  

Upon careful and thorough review of the Veteran's extensive claims file, the Board concludes that he is simply incorrect that he had filed a claim involving sinusitis in 2007.  In this case, the currently-assigned effective date of June 11, 2010, for the grant of service connection for sinusitis is the earliest possible effective date supported by law, because this is the first point in time when the Veteran expressed any belief to VA that he was entitled to service connection for sinusitis.  There is no indication that he had any contact with the RO whatsoever in 2007.  As noted above, he filed a claim for entitlement to service connection for a deviated septum in 2008.

Although the Veteran mentioned his sinus surgeries in earlier correspondence pertaining to his education benefits, there is nothing in these letters which could be construed as indicating an intent to apply for the benefit of service connection.  Informal claims must identify the benefit sought.  Because the September 1989 correspondence only identifies educational benefits, and does not in any way identify service connection or compensation, it cannot be viewed as an informal claim for service connection for sinusitis.  

It is important to clarify that the Veteran's VA medical records, which reflected diagnosis and treatment for sinusitis prior to his 2010 claim for service connection, cannot by themselves serve as an informal claim for service connection.  As set forth above, an informal claim must be a communication from the Veteran or his representative, and in this case, there was no such communication until June 11, 2010.  

The law provides that VA medical records are constructively of record in VA claims.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  As a practical matter, however, VA adjudicators cannot troll through medical records searching for possible eligibility.  Rather, VA adjudicators review claims that are filed.  Importantly, medical evidence reflecting treatment for and diagnosis of a condition does not constitute, by itself, an informal original claim for service connection under 38 C.F.R. § 3.155(a), "because the mere presence of the medical evidence does not establish an intent on the part of the veteran to seek" service connection for that condition.  See MacPhee v. Nicholson, 459 F.3d 1323, 1326 (Fed. Cir. 2006).

Similarly, the provisions of 38 C.F.R. § 3.157 provides that receipt of clinical reports of examination or hospitalization may serve as informal claims "for increase or to reopen" where the claim is for an already service-connected condition.  The date of receipt of such clinical evidence may serve to form the basis for an earlier effective date for the subsequent award of VA benefits if such benefits derive from (1) a claim for increased evaluation or (2) an application to reopen a claim for compensation denied because the service-connected disability was not of compensable degree.  In this case, however, there was no prior claim and service connection had not yet been raised.  Thus, the provisions of 38 C.F.R. § 3.157 are not for application in the instant case. 

The Court has endorsed this interpretation of 38 C.F.R. § 3.157 as follows: "[T]he Secretary by regulation has specifically limited the use of medical examination reports as informal claims to circumstances where a 'formal claim for pension or compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree.'  38 C.F.R. § 3.157 (b)."  King v. Shinseki, 23 Vet. App. 464, 468 (2010).

The Court has been generally reluctant to interpret VA hospitalization or examination records as informal claims for entitlement to service connection.  In a similar case involving medical records which a Veteran wished to have construed as an informal claim for secondary service connection, the Court looked for additional supporting evidence of the Veteran's intent to seek secondary service connection, holding that the mere presence of the medical evidence does not establish an intent on the part of the Veteran to seek secondary service connection for the secondary condition.  "While the Board must interpret the appellant's submissions broadly, the Board is not required to conjure up issues that were not raised by the appellant ... The appellant must have asserted the claim expressly or impliedly."  Brannon v. West, 12 Vet. App. 32 (1998). 

In other words, the simple existence of medical records reflecting diagnosis and treatment of sinusitis, without any communication from the Veteran himself, cannot be construed as an intention to apply for service connection for sinusitis.

In conclusion, there is no basis under the provisions of 38 U.S.C.A. § 5110 or 38 C.F.R. § 3.400, for an award of an effective date earlier than June 11, 2010, for the award of service connection for sinusitis.  The earliest indication the Veteran wished to pursue a claim for service connection for sinusitis was the June 11, 2010, telephone call.  The appeal for an earlier effective date is denied.


ORDER

Service connection for a deviated septum is denied.

An initial increased rating in excess of 10 percent for sinusitis is denied.

An effective date earlier than June 11, 2010, for the award of service connection for sinusitis is denied.


REMAND

Intertwined claim

As noted above, the Veteran's largest complaint would appear to be his facial pain.  Although it is clear that the pain is not caused by sinusitis, for the reasons explained above, there are indications that the pain may be related to his prior sinus surgeries.  If this is the case, then the proper posture of the claim is that of service connection for the facial pain, as secondary to or related to treatment for sinusitis.  We find that a claim for service connection for facial pain is intertwined with the claim for an increased rating which the Veteran has been pressing all along.  As the RO has not yet addressed this claim, we hereby remand it for the RO to initially develop and adjudicate it formally.  

An early, February 2000 neurological evaluation yielded the conclusion that the Veteran had "an unusual history of chronic right-sided facial pressure and pain which is inconsistent with a diagnosis of trigeminal neuralgia as it is constant in nature and a dull, unrelenting pain."  In March 2000, during another neurological visit, the Veteran reported that he had had right facial pain since 1985 and that he had the onset of the pain before he had any of his surgical interventions related to his sinuses.  

A July 2011 private treatment report reflects an assessment that the Veteran's discomfort is most likely due to problems with the trigeminal nerve which might have resulted from any number of causes. 

Multiple evaluations have also suggested the possibility of a psychological basis or component to his pain.

In the discussion portion of a December 2013 VA opinion, a VA physician provided the following explanation:   

Although the veteran's pain is not explained by a current primary sinus condition, the veteran consistently reports constant right facial pain, with fairly consistent partial relief from amitriptyline and from pregabalin/Lyrica.  This pain is reportedly exacerbated by any rhinitis, including colds.  It may also be exacerbated by chronic or allergic rhinitis.  It is plausible that this pain might represent the conversion of his 1983-1984 sinus pain, which may well have been the result of sinus tissue changes during that time, to a chronic neuropathic form. 

The physician suggested but did not directly opine that the Veteran has pain related to his prior sinusitis, through conversion of the pain or from actual physiologic tissue changes.  In his conclusion paragraph, he described the Veteran's constant right facial pain as being of undetermined origin.  

Despite the 2000 neurologist concluding the Veteran's complaints are not consistent with trigeminal neuralgia, that is the diagnosis shown in his current VA outpatient records, as well as chronic facial pain.  An October 2013 VA neurology note indicates the "hypothesis" that that nerve damage occurred during/as a result of the Veteran's multiple sinus surgeries, 
leaving him with chronic neuropathic pain.

The file contains many additional medical records, however, no conclusive opinions as to the cause of the Veteran's facial pain.  Because the pain would appear to represent the actual crux of the Veteran's claim for a higher rating, it is remanded for further development.  

Manlincon remand

In an October 2016 decision, the RO denied service connection for sleep apnea, to include as secondary to service-connected sinusitis.  The Veteran disagreed with this decision in November 2016.  This November 2016 statement constitutes a notice of disagreement with the October 2016 decision, because it was filed within the requisite time period and it indicates dissatisfaction and a desire to contest the denial.  38 C.F.R. §§ 20.201, 20.302.  Notes in the Veteran's file show that the RO is addressing this matter at this time, however, no statement of the case has yet been issued.

After a notice of disagreement has been filed in any claim, the RO is required to issue a statement of the case containing a summary of the evidence, the applicable laws and regulations, and an explanation as to the decision previously reached, unless the Veteran has withdrawn the notice of disagreement.  38 C.F.R. §§ 19.26, 19.29.  Technically, when there has been an initial RO adjudication of a claim and a notice of disagreement has been filed as to its denial, thereby initiating the appellate process, a remand is required for procedural reasons.  Manlincon v. West, 12 Vet. App. 238 (1999).

Thus, the Board accepts limited jurisdiction over this issue, for the sole purpose of remanding to order issuance of a statement of the case along with information about the process for perfecting an appeal as to this claim, if the Veteran so desires.

Hearing remand

Following the issuance of a February 2016 Statement of the Case pertaining to the Veteran's claims for entitlement to service connection for an acquired psychiatric disorder and for tinnitus, the Veteran filed a substantive appeal in March 2016.  On the substantive appeal form, he requested the opportunity to provide sworn testimony in support of his appeal during a Board videoconference hearing.  

The Veteran is entitled to have a hearing before a Veterans Law Judge for the purpose of presenting argument and testimony relevant to the issue on appeal.  38 C.F.R. § 20.700.  Therefore, a remand is required to accord due process in this appeal.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the names and addresses of all private, non-VA medical care providers who have treated him for facial pain, especially any neurological evaluation since 2012.  After securing the necessary release(s), the RO should obtain these records for inclusion in the claims file.

2.  The RO should obtain all records of VA medical treatment afforded to the Veteran by the VA Puget Sound Health Care System, Seattle Division, and all associated clinics, since October 2016 for inclusion in the file.


3.  Only AFTER obtaining as many of the above records as possible, then the Veteran's claims file should be forwarded to a VA neurologist for review and opinion.  The reviewer is requested to carefully review the voluminous medical records to ascertain a closely as possible whether the Veteran's facial pain is related to sinusitis or treatment (surgery) for sinusitis in any way.  

All potential theories of relationship should be explored and discussed, to include the potential of conversion of his 1983-1984 sinus pain, to include any gate theory pain syndrome where pain survives the resolution of the initial problem, and the possibility of sinus tissue changes/prior surgeries affecting his facial nerves.  The complete rationale for all opinions expressed should be fully explained.

If a positive relationship is identified, the reviewer is requested to identify which cranial nerves are involved in the pain.  

IF the reviewing neurologist deems that an in-person, clinical examination and/or further tests and studies would be helpful to reach an informed opinion, such examination, tests and studies should be arranged prior to further review.  

4.  Then, the RO should adjudicate the issue of service connection for facial pain as secondary to sinusitis.  As this issue is deemed under these circumstances to be "inextricably intertwined" with the Veteran's appeal for an increased rating for sinusitis, there is no need for him separately appeal this issue, as it will return to the Board.

5.  The RO should furnish the Veteran with a Statement of the Case pertaining to the issue of entitlement to service connection for sleep apnea, to include as secondary to sinusitis.  This claim will not be returned to the Board unless the Veteran perfects an appeal by filing a timely substantive appeal. 

6.  The RO should schedule the Veteran for a videoconference hearing before a Veterans Law Judge regarding the newly-perfected issues of entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected sinusitis, and service connection for tinnitus, providing him and his representative with adequate notice of the scheduled date and time. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


